Title: Nicholas P. Trist to James Madison, 16 September 1826
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Monticello
                                
                                September 16th 1826
                            
                        
                        Our friend Mr Terrell is now among us, on a farewell visit, preparatory to his removal to New Orleans,
                            whither he goes in the fall. During this visit, he desires much to put into execution his long deferred pilgrimage to
                            Montpellier; and in compliance with this wish, I shall take the liberty of guiding his footsteps thither some time before
                            the close of the month.
                        During Mr Jefferson’s life, I was in the habit of unreservedly calling his attention to any fact or idea; the
                            notice of which by him occurred to me as likely to promote the interests of the institution to which he was devoting
                            himself, and in which I felt a degree of interest sufficient to overcome the dread of sinking myself in his estimation by
                            an appearance of immodest forwardness. He was kind enough to ascribe this course to the true motive; and I trust that you
                            will refer it to something else than vain presumption, if, by occasionally making to yourself similar suggestions, I
                            should continue it toward him whom I consider as his successor.
                        An idea which the conduct of the faculty awakened in my mind so early as last year, and which has since
                            repeatedly forced itself on my thoughts with increasing urgency, is the necessity of providing some means whereby the
                            visitors may regularly, and as matter of course, become acquainted with every neglect on the part of the professors, of
                            those duties which they are employed to discharge. Considering the gentlemen engaged at the university as agents to whom a
                            certain line of conduct is prescribed, there certainly cannot be another opinion than that, if this line of conduct be
                            departed from, these departures, be they great or small, ought to be at least known to those by whom these agents are
                            employed, and to whom the country looks for the good management of the institution. And yet, from the want of some
                            provision for obtaining regular and authentic intelligence on this subject, practices the most inconsistent with the
                            prosperity of the University might prevail among its professors, and the board of visitors not know one word of the
                            matter: or if a report of them did reach their ears through vague rumor, they would be uncertain how much to credit and
                            how much to reject; and could be relieved from this state of doubt only by passing through the unpleasant duty of a
                            special inquiry. I have not made it my business to enquire particularly into these matters; and yet, practices on the part
                            of some of the professors have come to my knowledge, which I am well convinced it was never contemplated by the government
                            of the institution that they should indulge in. Such as occasionally giving general holydays; frequent nay, one may say
                                regular, omissions of lectures by particular professors; regular curtailment in the length
                            of lectures; occasional suspension of the lectures of a particular professor for two or three days or a week; and lastly,
                            the assumption of the power to give a general vacation. The effects of this conduct, on the great majority of the
                            students, in whom there is naturally a strong predisposition to give full sway to every circumstance having a tendency to
                            encourage idleness & the pursuit of pleasure, need not be pointed out. Besides the great impropriety of
                            diminishing the mere mass of instruction contracted for, of frequently, for instance, giving
                                two lectures a week instead of three; there is a far greater
                            evil, resulting from the uncertainty in the mind of the student of the day when this omission is to take place. From my
                            own experience, of myself and of others, an experience still fresh in my recollection, I am satisfied that nine boys out of ten will learn more from two lectures a week given punctually, at
                            stated times, than from double the number delivered irregularly. In the former case, they will punctually prepare
                            themselves for two lectures; in the latter they will punctually prepare for none.
                        
                        May I go so far as to suggest the remedy that has occurred to me? A regulation
                            requiring of each professor individually, to hand in at the next subsequent meeting of the faculty a statement, with the
                            causes, of any departure on his part from the duties assigned to him; which statement to be entered on the record which is
                            already by the regulations subject to the inspection of the visitors.
                        I have one or two other remarks which I intended to make; but having already spun this letter out to so
                            unreasonable a length, I shall reserve them for some future opportunity of communication. In the mean time, and with the
                            request that you will not take the trouble to answer this or any other letter which I may have the boldness to trouble you
                            with, I have the honor to salute Mrs Madison and yourself, with the highest respect and friendship
                        
                            
                                Nichs. P. Trist 
                            
                        
                    